                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 HOLLIE ROUGEAUX-LUNA,                            )
 on behalf of herself and all others similarly    )
 situated,                                        )
                                                  )
                        Plaintiff,                )
                                                  )   Civil Action No. 3:18-cv-00321-
           v.                                     )
                                                  )   FDW-DCK
 ALLY FINANCIAL, INC.,                            )
                                                  )
                        Defendant.                )
                                                  )
                                                  )

                JOINT MOTION FOR APPROVAL OF FLSA SETTLEMENT

       Plaintiff Hollie Rougeaux-Luna (“Plaintiff”), and Defendant Ally Financial, Inc.

(“Defendant”) (together with the Plaintiff, the “Parties”), through their undersigned counsel,

jointly move the Court for an Order approving the settlement reached in this action under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

       The Parties have agreed to the settlement of this bona fide FLSA dispute after sufficient

discovery and following arm’s-length negotiations between counsel. The Parties submit that the

terms of the FLSA Settlement Agreement are fair, reasonable, and adequate, particularly in light

of the existence of disputed issues of fact, disputed issues of law with respect to liability,

uncertainty as to whether the Plaintiff would obtain a judgment in her favor, and the risk of possible

appeals.

I.     PROCEDURAL BACKGROUND

       Named Plaintiff filed this action on June 20, 2018, alleging that Defendant failed to pay

her and other similarly situated workers overtime pay in violation of the federal FLSA and failed

to pay all wages accruing to them on their regular paydays under the North Carolina Wage and




      Case 3:18-cv-00321-FDW-DCK Document 26 Filed 12/17/18 Page 1 of 9
Hour Act (“NCWHA”), N.C. Gen Stat. § 95-25.1, et seq. (Dkt. No. 1.) In addition, Plaintiff

asserted gender discrimination and retaliation claims under Title VII of the Civil Rights Act of

1964, 42, U.S.C. § 2000e, et seq., as amended. (Id.) Defendant has denied all of the claims asserted

by Plaintiff, denies that any similarly situated workers exist, and denies all liability associated with

any of the facts or claims alleged in the lawsuit, including denying that Defendant employed

Plaintiff.

        The Parties have engaged in preliminary discovery, including written discovery and

document production of Plaintiff’s payroll and employment records and ESI discovery in the form

of Defendant’s email communications. According to Defendant’s verified responses to

interrogatories, Plaintiff was the only worker supplied by a staffing company who worked as a

Change Manager in Ally’s IT mortgage business unit. In addition, discovery has revealed that

Plaintiff’s maximum claim for unpaid overtime during the relevant limitations period is $1,340.63.

This amount is based on Plaintiff’s allegation that she was not paid overtime wages earned at a

rate of one and one-half times her regular rate, but was instead paid a straight hourly rate of $65.00

per hour for all time worked over 40 hours a week. (See Dkt. No. 1 at ¶ 31.) As a result, Plaintiff’s

unpaid overtime claim is calculated by multiplying her 41.25 hours of recorded overtime by her

hourly rate of $65.00 by a half-time multiplier.

        Concurrent with discovery, the Parties participated in arm’s length settlement discussions,

and a result of these settlement discussions, agreed to settle the issues, matters and things in dispute

between and among them on an individual basis. The terms of this agreement have been formalized

in their Fair Labor Standards Act Settlement Agreement (“FLSA Settlement Agreement”),

attached hereto as Exhibit A, and a separately executed Confidential Settlement Agreement and




                                                   2

       Case 3:18-cv-00321-FDW-DCK Document 26 Filed 12/17/18 Page 2 of 9
General Release, which resolves her remaining gender discrimination and retaliation claims on a

confidential basis and is not subject to Court approval.

         II.    STANDARD OF REVIEW

         The Parties have reached a settlement of Plaintiff’s FLSA claims and now seek Court

approval of that settlement. Blaney v. Charlotte-Mecklenburg Hosp. Auth., No. 3:10-CV-592, 2012

WL 13012965, at *1 (W.D.N.C. Aug. 14, 2012) (“FLSA cases can be settled when the settlement

is supervised by a court.”); see also Taylor v. Progress Energy, Inc., 493 F.3d 454, 460 (4th Cir.

2007).

         Although the Fourth Circuit has not set forth specific guidelines for approval of a

settlement of FLSA claims, some district courts have followed the guidelines set forth by the

Eleventh Circuit in Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982). See,

e.g., Kianpour v. Restaurant Zone, Inc., No. Civ. A. DKC 11-0802, 2011 WL 5375082, at *2 (D.

Md. Nov. 4, 2011). In the “context of suits brought directly by employees against their employer

… to recover back wages for FLSA violations,” the district court “may enter a stipulated judgment

after scrutinizing the settlement for fairness.” Lynn’s Food Stores, Inc., 679 F.2d at 1353. Before

approving a settlement, a district court must conclude that it is a “fair and reasonable resolution

of a bona fide dispute over FLSA provisions.” Id. at 1355.

         Importantly, there is a “strong presumption in favor of finding a settlement fair that must

be kept in mind in considering the various factors to be reviewed in making the determination of

whether an FLSA settlement is fair, adequate, and reasonable.” Lomascolo v. Parsons

Brinckerhoff, Inc., No. 1:08cv1310 (AJT/JFA), 2009 WL 3094955, at *10 (E.D. Va. Sept. 28,

2009) (internal quotation omitted). A settlement is not a trial, and a court’s role is more of a

balancing of the likelihoods than actual determinations of fact and law. Id. “A court is entitled to


                                                  3

      Case 3:18-cv-00321-FDW-DCK Document 26 Filed 12/17/18 Page 3 of 9
rely on the judgment of experienced counsel for the parties in performing this balancing task and

absent fraud, collusion or the like, a court should be hesitant to substitute its own judgment for that

of counsel.” Id. In light of the significant risks of litigating such cases, “[c]ourts have recognized

a role for less-than-full-value compromise in the FLSA settlement process.” Galvez v. Americlean

Services Corp., No. 1:11cv1351 (JCC/TCB), 2012 WL 2522814, at *4 (E.D. Va. June 29, 2012)

(citing Alleyne v. Time Moving & Storage Inc., 264 F.R.D. 41, 57-58 (E.D.N.Y. 2010) (approving

settlement of FLSA claims at thirteen to seventeen percent of maximum recovery)).

III.    ARGUMENT

        A.     The Proposed FLSA Settlement Is the Product of Contested Litigation.

        The FLSA settlement reached by the Parties was achieved as the result of contested

litigation to resolve bona fide disputes concerning Plaintiff’s entitlement to alleged unpaid

overtime under the FLSA. The Parties strongly disagree over whether any workers exist who are

similarly situated to Plaintiff; whether Plaintiff, who worked for Defendant through a staffing

agency, was jointly employed by Defendant; and whether liquidated damages under the FLSA

would be available under the facts of this case. The settlement was negotiated based upon the facts

as revealed through discovery and the law relevant to the case. If a settlement in an employee

FLSA suit reflects a reasonable compromise over issues, such as FLSA coverage or computation

of back wages that are actually in dispute, the court may approve the settlement “in order to

promote the policy of encouraging settlement of litigation.” Lynn’s Food Stores, Inc., 679 F.2d at

1354.

        Defendant denies liability or wrongdoing of any kind associated with Plaintiff’s claims,

and Plaintiff believes she has meritorious claims. The Parties have determined, however, that

continued litigation would be protracted, expensive, uncertain, and contrary to their best interests.


                                                  4

        Case 3:18-cv-00321-FDW-DCK Document 26 Filed 12/17/18 Page 4 of 9
In light of these realities, the Parties believe that the FLSA Settlement Agreement is the best way

to resolve disputes over unpaid overtime between and among them.

       B.      The Settlement Is Fair, Adequate, and Reasonable.

       In reviewing the record and evaluating the strength of the case to determine whether a

proposed FLSA settlement is “a fair and reasonable resolution of a bona fide dispute over [the

application of the] FLSA[‘s] provisions,” Lynn’s Food Stores, Inc., 679 F.3d at 1355, courts

consider the following factors: (1) the extent of discovery that has taken place; (2) the stage of the

proceedings; (3) the absence of fraud or collusion in the settlement; (4) the experience of counsel

who have represented the plaintiff; (5) the opinions of counsel and plaintiff; and (6) the probability

of plaintiff’s success on the merits and the amount of the settlement in relation to the potential

recovery. Blaney, 2012 WL 130121965, at *1; see also Lomascolo, 2009 WL 3094955 at *11

(collecting and listing cases applying these factors).

       The Parties’ settlement is fair and reasonable and meets all applicable factors considered

by courts. Here, the settlement was achieved after the Parties had exchanged adequate discovery

to perform the necessary calculations to determine potential range of recovery in this case.

Lomascolo, 2009 WL 3094955 at *11 (discovery must be sufficient to “fairly evaluate the liability

and financial aspects of [the] case”) (internal quotation omitted).

       There is not even a hint that the settlement here is the product of fraud or collusion. “There

is a presumption that no fraud or collusion occurred between counsel, in the absence of any

evidence to the contrary.” See Lomascolo, 2009 WL 3094955 at *12 (citation omitted). The

settlement was reached in an adversarial proceeding through arm’s length negotiations between

capable attorneys who have extensive experience with wage and hour claims. Counsel for the

Parties are experienced in complex class and collective action litigation and have represented


                                                  5

      Case 3:18-cv-00321-FDW-DCK Document 26 Filed 12/17/18 Page 5 of 9
clients in numerous wage and hour class and collective actions.                           See generally

http://www.stephanzouras.com (Plaintiff’s counsel’s website). Additionally, counsel for the

Parties were thoroughly familiar with the facts and legal issues when settlement was reached. In

the end, experienced counsel on both sides of the matter deemed the settlement fair and reasonable.

Houston v. URS Corp., No. 1:08cv203 (AJT/JFA), 2009 WL 2474055, at *7 (E.D. Va. Aug. 7,

2009). The fact that settlement was negotiated by able counsel in an arm’s-length manner lends

credence to the notion that the settlement reached is in the best interest of all Parties. See Howell

v. Dolgencorp, Inc., No. 2:09-CV-41, 2011 WL 121912, at *2-3 (N.D. W.Va. Jan. 13, 2011).

Moreover, Plaintiff supports the settlement, as evidenced by signing off and agreeing upon the

settlement and release of her wage and hour claims. See Ex. A, FLSA Settlement Agreement.

        Finally, the amount of the settlement is reasonable in relation to the potential recovery. The

Parties conducted discovery with regard to potential damages, including the production of payroll

records. As part of the Parties’ compromise, Defendant has agreed to pay Plaintiff an amount

representing all of her alleged unpaid overtime, plus an equal amount in liquidated damages and a

portion of her attorneys’ fees and costs.1 See Ex. A, FLSA Settlement Agreement ¶ 2. Plaintiff’s

counsel’s request for attorneys’ fees and costs is reasonable in light of Plaintiff’s full recovery and

the fact that they have invested considerably more time and expenses to investigate and prosecute

this case than they are being compensated.

        In summation, the settlement, taken in its entirety, is a fair, reasonable, and adequate

resolution of the claims at issue.




1
 Plaintiffs who favorably settle their cases are entitled to reasonable attorneys’ fees and costs under the
FLSA. See 29 U.S.C. § 216(b) (the court “shall, in addition to any judgment awarded to the plaintiff or
plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of action”) (emphasis
added).

                                                    6

      Case 3:18-cv-00321-FDW-DCK Document 26 Filed 12/17/18 Page 6 of 9
IV.    CONCLUSION

       For all of the foregoing reasons, the Parties respectfully request that the Court grant this

Motion, approve the proposed FLSA settlement, and issue an Order in the form of the Proposed

Order Approving Settlement, attached hereto as Exhibit B.


Dated: December 17, 2018                     Respectfully submitted,

                                             By: /s/ Teresa M. Becvar

                                             Teresa M. Becvar (Pro Hac Vice)
                                             Ryan F. Stephan (Pro Hac Vice)
                                             STEPHAN ZOURAS, LLP
                                             100 N. Riverside Plaza, Suite 2150
                                             Chicago, Illinois 60606
                                             Tel: (312) 233.1550
                                             tbecvar@stephanzouras.com
                                             rstephan@stephanzouras.com

                                             Philip J. Gibbons, Jr.
                                             N.C. Bar No. 50276
                                             GIBBONS LEIS, PLLC
                                             14045 Ballantyne Corporate Place, Suite 325
                                             Charlotte, North Carolina 28277
                                             Tel: (704) 612.0038
                                             phil@philgibbonslaw.com

                                             Attorneys for Plaintiff

                                             By: /s/ Justin R. Barnes

                                             Justin R. Barnes (Pro Hac Vice)
                                             Mary Claire Smith (Pro Hac Vice)
                                             JACKSON LEWIS P.C.
                                             1155 Peachtree Street N.E.
                                             Suite 1000
                                             Atlanta, GA 30309
                                             Telephone: (404) 525-8200
                                             Facsimile: (404) 525-1173
                                             barnesjr@jacksonlewis.com
                                             mcsmith@jacksonlewis.com

                                             David R. Golder (Pro Hac Vice)

                                                7

      Case 3:18-cv-00321-FDW-DCK Document 26 Filed 12/17/18 Page 7 of 9
                             JACKSON LEWIS P.C.
                             90 State House Square, 8th Floor
                             Hartford, CT 06103
                             Telephone: (860) 522-0404
                             Facsimile: (860) 247-1330
                             golderd@jacksonlewis.com

                             Ann H. Smith
                             N.C. Bar No. 23090
                             JACKSON LEWIS P.C.
                             3737 Glenwood Avenue, Suite 450
                             Raleigh, NC 27612
                             Telephone: (919) 760-6460
                             Facsimile: (919) 760-6461
                             ann.smith@jacksonlewis.com

                             Attorneys for Defendant




                                8

Case 3:18-cv-00321-FDW-DCK Document 26 Filed 12/17/18 Page 8 of 9
                                 CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on December 17, 2018, I filed the attached with the

Clerk of the Court using the electronic filing system which will send such filing to all attorneys

of record.




                                                                /s/Teresa M. Becvar




                                                 9

      Case 3:18-cv-00321-FDW-DCK Document 26 Filed 12/17/18 Page 9 of 9
